          Case 1:21-cv-00995-PAC Document 24 Filed 04/12/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,
                                                                    21 Civ. 995 (PAC)
                -against-

LEV PARNAS and
DAVID CORREIA,

                              Defendants.



      [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT DAVID CORREIA

        The Securities and Exchange Commission having filed a Complaint and Defendant David

Correia having entered a general appearance; consented to the Court’s jurisdiction over Defendant

and the subject matter of this action; consented to entry of this Final Judgment; waived findings of

fact and conclusions of law; and waived any right to appeal from this Final Judgment:

                                                   I.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated

thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate commerce,

or of the mails, or of any facility of any national securities exchange, in connection with the purchase

or sale of any security:

        a) to employ any device, scheme, or artifice to defraud;

        b) to make any untrue statement of a material fact or to omit to state a material fact

            necessary in order to make the statements made, in the light of the circumstances under

            which they were made, not misleading; or


                                                   1
           Case 1:21-cv-00995-PAC Document 24 Filed 04/12/21 Page 2 of 4



        c) to engage in any act, practice, or course of business which operates or would operate as a

            fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                  II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating Section 17(a) of the Securities Act

of 1933 [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means or

instruments of transportation or communication in interstate commerce or by use of the mails,

directly or indirectly:

        a) to employ any device, scheme, or artifice to defraud;

        b) to obtain money or property by means of any untrue statement of a material fact or any

            omission of a material fact necessary in order to make the statements made, in light of

            the circumstances under which they were made, not misleading; or

        c) to engage in any transaction, practice, or course of business which operates or would

            operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).


                                                   2
          Case 1:21-cv-00995-PAC Document 24 Filed 04/12/21 Page 3 of 4



                                                  III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is permanently restrained and enjoined from violating, directly or indirectly, Exchange

Act Section 15(a) [15 U.S.C. § 78o(a)], by making use of the mails or any means or instrumentality of

interstate commerce, to effect transactions in, or to induce or attempt to induce the purchase or sale

of, any security when not registered with the Securities and Exchange Commission as a broker or

dealer, or associated with a broker or dealer that is registered in accordance with Exchange Act

Section 15(b) [15 U.S.C. § 78o(b)].

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                  IV.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant is liable for disgorgement of $43,650, representing his ill-gotten gains as a result of the

conduct alleged in the Complaint, together with prejudgment interest in the amount of $10,406.

However, Defendant’s obligation to pay disgorgement and prejudgment interest shall be deemed

satisfied upon entry of this Final Judgment by the order of restitution entered against him in United

States v. Correia, 19 Cr. 725 (JPO) (S.D.N.Y.) (Dkt. No. 173).

                                                   V.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for


                                                   3
          Case 1:21-cv-00995-PAC Document 24 Filed 04/12/21 Page 4 of 4



disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement entered

in connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                 VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

shall comply with all of the undertakings and agreements set forth therein.

                                                 VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

                                                VIII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.




Dated: ______________, 2021

                                               ____________________________________
                                               HON. PAUL A. CROTTY
                                               UNITED STATES DISTRICT JUDGE




                                                   4
